          Case 1:17-cr-00548-PAC Document 507 Filed 09/21/21 Page 1 of 2
                                                              Joshua Adam Schulte, pro se


                                                              September 10, 2021

BY HAND

Judge Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

        RE: United States v. Joshua Adam Schulte, S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        I move pursuant to CIPA Section 5 for the "declassification" of certain public WikiLeaks
Vault 7 documents intended for use as exhibits in my upcoming motion to dismiss the MCC
Counts of the third superseding indictment for violation of the First Amendment' and for use at
trial provided the Court denies that motion. As the government is well aware, all the charged
conduct of MCC Counts three and four was publicly disclosed by WikiLeaks over 18 months
before the alleged conduct. Accordingly, as the government cannot claim public internet files to
be "closely held," and considering that the CIA specifically marked the alleged statement in
Count Three as unclassified during my time there, the Court will be compelled to dismiss these
counts. Therefore, these specific documents are monumental to the dismissal motion and the
case at trial.

    Section 5 provides, in pertinent part:

    If a defendant reasonably expects to disclose or to cause the disclosure of classified
information in any manner in connection with any trial or pretrial proceeding involving the
criminal prosecution of such defendant, the defendant, shall, within the time specified by the
court, or where no time is specified, within thirty days prior to trial, notify the attorney for the
United States and the court in writing. Such notice shall include a brief description of the
classified information.



" This motion is distinct from the previous facial challenge as it is an as-applied challenge,
arguing that the specific alleged conduct cannot be charged under the Espionage Act, as all
alleged classified information was public knowledge
         Case 1:17-cr-00548-PAC Document 507 Filed 09/21/21 Page 2 of 2
United States v. Schulte, S3 17 Cr. 548 (PAC); September 10, 2021 letter from pro se defendant


    Since the requested "declassification" entails public files from the internet (wikileaks.org), I
will simply name the files here:

From the year0/vault7/cms of the downloaded archive (some documents are mentioned
multiple times):

    •   These documents mention "Hickock" and literally state the exact same thing the
        government alleges to be NDI in Count 3

page_16385464.html, page_16385435.html,

(S-NF) Independent_Review_EDG_Test_Programs_7NOV14.docx.pdf,

pace_753666.html

    •   These documents mention steganography that the government claims is NDI in Count 4

page_16385464.html, page_16385462.html, page_16385460.html, page_16385459.html,
page_16385457.html, page_16385435.html, page_49872906.html, page_49872905.html,
page_35061790.html, page_35061789.html, page_35061787.html, page_35061785.html,
page_35061783.html, page_35061782.html, page_35061780.html, page_32374825.html,
page_29491222.html, page_26607618.html, page_20251186.html, page_20251184.html,
page_20251182.html, page_20251148.html, page_20251141.html, page_20251138.html,
page_20251136.html, page_20251134.html, page_20251107.html

   •    These documents state the exact same information about Bartender that the
        government claims is NDI in Count 4:

Index.html (This file is not in the subfolder cms, but right outside it in year0/vault7/)

page_6062108.html



                                                      Respectfully submitted,

                                                      Joshua Adam Schulte, pro se




                                                  2
